                 IN THE UNITED STATES DISTRICT COURT
                                                                         FILED
                     FOR THE DISTRICT OF MONTANA                           OCT 16 2019
                          MISSOULA DIVISION                            Clerk, (!.S District Court
                                                                         D1stnct Of Montana
                                                                              Missoula

 SWAN VIEW COALITION; et al.,                      CV 13-129-M-DWM

                     Plaintiffs,

vs.                                                       ORDER

CHIP WEBER, Flathead National
Forest Supervisor; et al.,

                      Defendants.



      The Ninth Circuit Court of Appeals having remanded this case:

      for further proceedings concerning whether the Forest Service plans to
      conduct harvest activity in the Glacier Loon subunit inconsistent with
      the restrictions applicable to an inactive unit under the Swan Valley
      Agreement, and, if so, for consideration whether to issue an injunction
      requiring the Forest Service to reinitiate Endangered Species Act
      consultation with the Fish and Wildlife Service with respect to grizzly
      bears.

(Memo. Disp., Doc. 120 at 8 (Aug. 7, 2019); Mandate, Doc. 121 (Sept. 30, 2019)),

      IT IS ORDERED that the Federal Defendants shall file a notice on or before

November 1, 2019, addressing whether the Forest Service plans to conduct harvest

activity as described above.
                       ,-
      DATED this ~      day of Octob
